                 Case 2:18-cr-00247-TLN Document 27 Filed 06/17/20 Page 1 of 4


     TASHA PARIS CHALFANT (SBN 207055)
 1   THE LAW OFFICE OF TASHA PARIS CHALFANT
     5701 Lonetree Blvd., Suite 312
 2   Rocklin, California 95765
 3
     Tel. (916) 444-6100
     Fax (916) 930-6093
 4   E-mail: tashachalfant@gmail.com
 5   Attorney for Defendant
     JOSEPH PRESTON VANMEAR
 6
                         IN THE UNITED STATES DISTRICT COURT FOR THE
 7
                                 EASTERN DISTRICT OF CALIFORNIA
 8

 9
     UNITED STATES OF AMERICA,                      )       No. 2:18-CR-0247 TLN
10                                                  )
                                                    )       STIPULATION REGARDING
11          Plaintiff,                              )       EXCLUDABLE TIME PERIODS UNDER
                                                    )       SPEEDY TRIAL ACT; FINDINGS AND
12   v.                                             )       ORDER
                                                    )
13
     JOSEPH PRESTON VANMEAR,                        )
                                                    )
14                                                  )
            Defendant.                              )
15                                                  )
                                                    )
16                                                  )
17
                                            STIPULATION
18
            Plaintiff United States of America, by and through its counsel of record Assistant United
19
     States Attorney JAMES CONOLLY, and the Defendant, JOSEPH VANMEAR, by and through
20

21
     his counsel of record TASHA CHALFANT, hereby stipulate and request that the Court make the

22   following findings and Order as follows:
23          1.      By previous order, this matter was set for status conference on June 18, 2020.
24
            2.      By this stipulation, the defendant now moves to continue the status conference until
25
     September 24, 2020, at 9:30 a.m., and to exclude time between June 18, 2020, and September 24,
26

27   2020, under Local Code T4. Plaintiff does not oppose this request.

28                       STIPULATION AND ORDER FOR CONTINUANCE OF STATUS HEARING

                                        AND FOR EXCLUSION OF TIME

                                                        1
                 Case 2:18-cr-00247-TLN Document 27 Filed 06/17/20 Page 2 of 4


            3.      The parties agree and stipulate, and request that the Court find the following:
 1

 2          a.      The government has represented that the discovery associated with this case

 3   includes approximately 100 plus pages of investigative reports in electronic form, and some audio
 4
     and video files. All of this discovery has been either produced directly to counsel, and/or made
 5
     available for inspection and copying. Defense counsel submitted a rather lengthy discovery
 6

 7
     request and there is discovery which is forthcoming pertaining to forensic phone analysis.

 8          b.      Counsel for the defendant desires additional time to review the discovery, develop
 9   the case, conduct investigation, consult with her client, discuss potential resolution, and to explain
10
     the consequences and guidelines. There have been various delays in the evidence inspection
11
     because of out-of-town coordination for many schedules.
12

13          c.      In addition to the public health concerns cited by General Order 611 and presented

14   by the evolving COVID-19 pandemic, an ends-of-justice delay is particularly apt in this case
15
     because counsel or other relevant individuals have been encouraged to telework, minimize
16
     personal contact to the greatest extent possible and not conduct visits at the county jails. It will be
17
     difficult to avoid personal contact should the hearing proceed.
18

19          d.      Counsel for the defendant believes that failure to grant the above-requested

20   continuance would deny her the reasonable time necessary for effective preparation, taking into
21
     account the exercise of due diligence.
22
            e.      The government does not object to the continuance.
23

24
            f.      Based on the above-stated findings, the ends of justice served by continuing the

25   case as requested outweigh the interest of the public and the defendant in a trial within the original
26   date prescribed by the Speedy Trial Act.
27

28                     STIPULATION AND ORDER FOR CONTINUANCE OF STATUS HEARING

                                         AND FOR EXCLUSION OF TIME

                                                       2
                  Case 2:18-cr-00247-TLN Document 27 Filed 06/17/20 Page 3 of 4


             g.      For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161,
 1

 2   et seq., within which trial must commence, the time period of June 18, 2020, to September 24,

 3   2020, inclusive, is deemed excludable pursuant to 18 U.S.C.§ 3161(h)(7)(A), B(iv) [Local Code
 4
     T4] because it results from a continuance granted by the Court at defendant’s request on the basis
 5
     of the Court's finding that the ends of justice served by taking such action outweigh the best interest
 6

 7
     of the public and the defendant in a speedy trial.

 8                   4.       Nothing in this stipulation and order shall preclude a finding that other
 9   provisions of the Speedy Trial Act dictate that additional time periods are excludable from the
10
     period within which a trial must commence.
11
             All counsel has reviewed this proposed order and authorized Tasha Chalfant to sign it on
12

13   their behalf.

14   IT IS SO STIPULATED.
15
     Dated: June 16, 2020                           by:       /s/Tasha Chalfant for
16                                                            JAMES CONOLLY
                                                              Assistant U.S. Attorney
17                                                            Attorney for Plaintiff
18
     Dated: June 16, 2020                           by:       /s/Tasha Chalfant
19                                                            TASHA CHALFANT
                                                              Attorney for Defendant
20                                                            JOSEPH PRESTON VANMEAR
21

22

23

24

25

26

27

28                        STIPULATION AND ORDER FOR CONTINUANCE OF STATUS HEARING

                                         AND FOR EXCLUSION OF TIME

                                                          3
               Case 2:18-cr-00247-TLN Document 27 Filed 06/17/20 Page 4 of 4



 1                                                ORDER
 2          The Court, having received, read, and considered the stipulation of the parties, and good
 3   cause appearing therefrom, adopts the stipulation of the parties in its entirety as its order. Based
 4   on the stipulation of the parties and the recitation of facts contained therein, the Court finds that
 5   the failure to grant a continuance in this case would deny defense counsel reasonable time
 6   necessary for effective preparation, taking into account the exercise of due diligence. The Court
 7   finds that the ends of justice to be served by granting the requested continuance outweigh the
 8   best interests of the public and the defendant in a speedy trial.
 9          The Court orders that the time from the date of the parties' stipulation, June 18, 2020, to
10   and including September 24, 2020, status conference hearing date shall be excluded from
11   computation of time within which the trial of this case must be commenced under the Speedy
12   Trial Act, pursuant to 18 U.S.C §3161(h)(7)(A) and (B) (iv), and Local Code T4 (reasonable
13   time for defense counsel to prepare). It is further ordered that the presently set June 18, 2020,
14   status conference shall be continued to September 24, 2020, at 9:30 a.m.
15   IT IS SO FOUND AND ORDERED this 17th day of June, 2020.
16

17

18

19                                                             Troy L. Nunley
                                                               United States District Judge
20

21

22

23

24

25

26

27

28                     STIPULATION AND ORDER FOR CONTINUANCE OF STATUS HEARING

                                         AND FOR EXCLUSION OF TIME

                                                       4
